                     Case 1:19-cv-00945-RDM Document 62 Filed 11/06/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                        District
                                                  __________     of Columbia
                                                              District of __________


                 Nilab Rahyar Tolton, et al.                      )
                             Plaintiff                            )
                                v.                                )      Case No.     1:19-cv-00945-RDM
                          Jones Day                               )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Nilab Rahyar Tolton, et al.                                                                                          .


Date:          11/06/2019                                                                  /s/ Paul Blankenstein
                                                                                             Attorney’s signature


                                                                                    Paul Blankenstein (Bar No. 304931)
                                                                                         Printed name and bar number


                                                                                    Sanford Heisler Sharp, LLP
                                                                                700 Pennsylvania Ave SE, Suite 300
                                                                                      Washington, DC 20003
                                                                                                   Address

                                                                                    pblankenstein@sanfordheisler.com
                                                                                               E-mail address

                                                                                              (202) 499-5213
                                                                                              Telephone number

                                                                                              (202) 499-5199
                                                                                                FAX number


            Print                        Save As...                                                                    Reset
